Citation Nr: 0709552	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for frostbite of the 
feet.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a knee condition.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.

The decision below addresses the claims for service 
connection for a lung condition, frostbite of the feet, and 
back and knee conditions.  The issue of service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and the issue is REMANDED to the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a lung condition (emphysema) 
that is attributable to his period in military service.

2.  The veteran does not have a disability of his feet.
 
3.  The veteran does not have a back condition that is 
attributable to his period in military service.

4.  The veteran does not have a knee condition that is 
attributable to his period in military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a lung condition that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).

2.  The veteran does not have a disability of his feet that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).

3.  The veteran does not have a back condition that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).

4.  The veteran does not have a knee condition that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in September 2003, 
prior to the RO's December 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection for a lung condition, back and 
knee conditions, and frostbite of the feet, must be denied.  
Consequently, no rating and no effective date will be 
assigned.  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.



B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The Board notes that, in the present case, the veteran was 
not afforded VA medical examinations in connection with his 
claims for service connection for a lung condition, back and 
knee conditions, and frostbite of the feet.  VA treatment 
reports from May 2003 to November 2003 show that the veteran 
has been diagnosed and treated for emphysema, degeneration of 
the lumbosacral intervertebral disc, and arthralgia of the 
left hip and knee.  There is no current diagnosis of any 
current foot disorder.  As further discussed below, the 
veteran has presented no evidence that he suffered any event, 
injury, or disease in service, or that indicates that his 
claimed disabilities or symptoms may be associated with an 
established event, injury, or disease in service.  
Accordingly, the evidence of record did not warrant affording 
the veteran with VA compensation and pension examinations in 
connection with the aforementioned service connection claims.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Copies of the veteran's personnel and 
service medical records have been obtained, as have the 
records of his private treatment and VA treatment.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

A.  Lung Condition (Emphysema)

The veteran contends that emphysema is due to his exposure to 
battlefield gas and extreme weather conditions while in 
combat in Korea.  In his June 2004 notice of disagreement 
(NOD) the veteran stated that the temperature dropped to 40 
degrees below zero during the winter of 1953.  The snow was 
so deep that a tunnel was shoveled to the cook shack.  No 
winter gear was provided, only cotton clothing and blankets.  
No sleeping bag was even provided.  The soldiers lived in 
tents, and had no heat.  The veteran also stated that the 
only medical care provided was at field aid stations.  There 
were no doctors, only field medics, and he contended that the 
records kept were poor, if any.    

The record shows that the veteran was treated at the 
Southeast Missouri Health Network for possible pneumonia and 
cough during May 2002.  VA treatment reports from May 2003 to 
November 2003 show that he has been in more recent years 
diagnosed and treated for emphysema.  The veteran's service 
medical records do not show any treatment for a lung problem 
in service.  He has presented no evidence of diagnosis and 
treatment for a lung problem or emphysema since service 
except for the recent diagnosis made by VA in 2003.  The 
record contains no medical evidence that would connect the 
veteran's current emphysema to service.  Therefore, the 
veteran's claim for service connection must be denied.  

B.  Frostbite of the Feet 

The veteran contends that his feet were frostbitten while 
serving in Korea.  In his June 2004 notice of disagreement 
(NOD) the veteran described that while he endured the extreme 
cold during the winter of 1953 in Korea, his boots were too 
small for his feet, and hurt his feet.  He stated that he 
went barefoot a lot while in camp. 

Even if the veteran did suffer frostbite of the feet in 
service, the record contains no diagnosis of any current foot 
disorder.  In order for service connection to be granted, 
there must be competent evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The Board also notes that there is no evidence 
at all in the record to show that the veteran was ever 
treated for frostbite of the feet or a foot disorder in 
service, or subsequent to service up to the present time.  In 
the present case, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for frostbite.  This is so because the evidence 
does not establish that he currently suffers from a 
disability of his feet.

C.  Back and Knee Conditions

The veteran attributes his back and knee conditions to 
complications from his frozen feet.  

A May 2003 VA treatment report noted that the veteran had 
chronic low back pain with levoscoliosis, osteoporosis, 
spondylosis and osteoarthritis of the lumbar spine with 
asymmetric development of the neural arch with spina bifida 
occulta and pars interarticularis disc defect of L5 to S1.  
There was no evidence of radiculopathy or myelopathy.  A 
November 2003 treatment report noted that the veteran had 
complained of left hip and knee pain.  On examination the 
veteran had left hip pain with internal and external 
rotation, but no deformity or limb length discrepancy.  His 
left knee had mild crepitus with passive extension and 
flexion, but no deformity, and no overlying erythema or 
warmth.

As discussed above, there is no evidence that the veteran 
suffers from a current foot disorder due to frozen feet, or 
that he ever did so in the past.  The record shows no 
evidence of diagnosis and treatment for a back or knee 
disorder during service, or subsequent from service until 
noted in the 2003 VA treatment records, many years after 
service.  There is no medical evidence to link the veteran's 
current back, hip, and knee problems to his military service, 
or to frozen feet in service.  Accordingly, the veteran's 
claims for service connection for a back and knee condition 
must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
reaching these decisions in the instant case.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Circ. 2001).


ORDER

Service connection for a lung condition (emphysema) is 
denied.

Service connection for frostbite of the feet is denied.

Service connection for a back condition is denied.

Service connection for a knee condition is denied.  


REMAND

After this case was certified to the Board in August 2005, 
and beyond the 90 day period for presenting new evidence to 
the Board, on February 7, 2007, the Board received from the 
RO a medical treatment report dated May 2, 2006, from the 
Missouri Delta Medical Center relating to an involuntary 
admission of the veteran for being suicidal.  Only the front 
page of this report, one page of three pages, has been 
received.  The Board also notes that the veteran has not 
waived consideration by the RO of this new evidence.

On February 2, 2007, the Board also received from the RO a 
release for all mental health records from the Missouri Delta 
Medical Center signed by the veteran on December 7, 2006.

The Board also notes that the RO has made no attempt to 
verify the veteran's claimed stressors.  Although the 
veteran's claimed stressors in his April 2005 responses to 
the PTSD questionnaire, "bombings and ambushes", were vague 
and lacking in detail, there was information about the 
veteran's claimed stressors that was available from other 
documents in the claims file.  The veteran did state that he 
was stationed in the Northern part of South Korea, apparently 
where there was constant combat action near the DMZ.  He also 
identified his unit as the 76th Truck Company (his personnel 
records show that he was a light truck driver assigned to the 
126th Transportation Truck Company starting in June 1953).  
In a September 2003 statement the veteran said he was in 
South Korea for 16-1/2 months.  He stated that he was located 
very close to the artillery impact areas from the battleships 
Missouri and New Jersey, both of which were firing 16 inch 
guns.  In his June 2004 NOD the veteran said that his unit 
was constantly subject to infiltrating enemy, and he had had 
numerous friends killed and injured.  He and other drivers 
drove to the front with fuel, and they always brought back 
dead bodies.  They were located very close to our own 
artillery fire and they never got any sleep.  Verification 
that the veteran was stationed near the front of battle and 
engaged in combat with the enemy could be sufficient to 
support his reported stressors.  Further information from the 
veteran should be sought, and additional efforts should be 
undertaken in an attempt to verify any stressor event or 
events.

A remand is needed in order to obtain a complete copy of the 
recently received treatment report along with up-to-date 
treatment reports from the Missouri Delta Medical Center and 
the Marion, Illinois, VA Medical Center; to give the veteran 
another opportunity to provide more details about his claimed 
stressors; and to attempt to verify the veteran's claimed 
stressors based on the available information in the claims 
file after the veteran is asked to provide more detailed 
information.    

The case is REMANDED for the following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
claim for service connection for PTSD 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Obtain all of the veteran's mental 
health records from the Missouri Delta 
Medical Center using the recent release 
provided by the veteran.  Obtain up-to-
date treatment records from the Marion, 
Illinois, VAMC since November 26, 2003.  
The materials obtained, if any, should be 
associated with the claims file.

3.  Give the veteran another opportunity 
to provide more detailed information 
about his service in Korea and claimed 
stressors, as well as his units of 
assignment, and the circumstances of any 
combat-related incidents.  The veteran 
should also be told that he may submit 
statements from individuals who served 
with him and who might have information 
regarding any of the stressful incidents 
experienced by the veteran, including his 
participation in any enemy attacks.

4.  Attempt to verify the occurrence of 
the veteran's claimed stressors through 
official channels.  Use the information 
contained in the veteran's personnel file 
to make inquiry as to any combat activity 
his unit of assignment experienced when 
he was stationed in Korea.  Also, use any 
additional information supplied by the 
veteran.  All agencies, including the 
service department and National Archives, 
that might assist in this investigation 
should be contacted.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
to that effect should be placed in the 
claims file.

5.  A VA examination for PTSD should be 
provided if, and only if, a combat 
stressor(s) is(are) verified, to 
determine if the veteran has PTSD due to 
a confirmed stressor(s).

6.  Thereafter, take adjudicatory action 
on the veteran's claim of service 
connection for PTSD, to specifically 
include a determination of whether the 
veteran engaged in combat with the enemy.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


